DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20150219871 A1).
Regarding claim 1, Kim teaches (Fig. 7) a lens module (100), comprising:
 a lens barrel having a receiving space (200); 
a set of lenses received in the receiving space (110, 120, 130, 140, 150); 
160); and 
a first positioning structure (A and/or B), 
wherein the set of lenses comprises a first lens adjacent to the light-blocking member (140 or 150 adjacent to 160), the first lens comprises a first optical portion for imaging (along the optical axis CD) and a first fixing portion surrounding the first optical portion (Fig. 7, the fixing portion in the space S4), the first positioning structure is configured to fix the first lens to the light-blocking member (protrusion and groove of 160 and 140 and/or 150), and
the first positioning structure comprises a first positioning part arranged on one of the first fixing portion and the light-blocking member (Fig. 7, the protrusion on the light blocking member), and a first holding part arranged on the other one of the first fixing portion and the light-blocking member (the groove in the fixing portion of 140 and/or 150), the first holding part being configured to fixedly hold the first positioning part (Fig. 7, protrusion in groove thereby securing the light blocking member 160 between the lenses 140 and 150).
Regarding claims 2 and 3 and 8-10, Kim teaches the lens module as described in claim 1, and further discloses wherein the first fixing portion (of lens 140 and/or 150) comprises a first surface close to the light-blocking member (160) (as in Fig. 7), and the light-blocking member (160) comprises a first light-blocking surface disposed opposite to the first surface (Fig. 7, 160 between lenses 140 and/or 150), the first positioning part is arranged on one of the first light-blocking surface and the first surface (Fig. 7), and the first holding part is arranged on the other one of the first light-blocking surface and the first surface (Fig. 7). Kim also discloses that the first positioning part is a protrusion (Fig. 7), and the first holding part is a groove configured to match the protrusion (Fig. 7) and that these features exist for the lens (140 and/or 150) on the opposing side (Fig. 7 showing similar structure on both sides of the light blocking member).

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 and 5, Kim teaches the lens module as described in claim 3, Kim does not explicitly show wherein the protrusion is arranged on the first fixing portion, the protrusion comprises a connecting portion connected to the first fixing portion, a lock-in portion located at an end of the connecting portion facing away from the first fixing portion, and a middle portion connecting the connecting portion with the lock-in portion, in a direction perpendicular to an optical axis of the lens module, the lock-in portion has a greater width than the middle portion.
Regarding claim 6 and 7, Kim teaches the lens module as described in claim 3, and explicitly shows wherein the protrusion is arranged on the light-blocking member (Fig. 7, protrusions on 160), and the protrusion comprises a connecting portion connected to the light-blocking member (integrally formed and thus connected), a lock-in portion located at an end of the connecting portion facing away from the light-blocking member (e.g. locking against movement perpendicular to the optical axis), and a middle portion connecting the connecting portion with the lock-in portion (integrally formed and thus connected), 
Kim does not explicitly show the middle portion connecting the connecting portion with the lockin portion in a direction perpendicular to an optical axis of the lens module, the lock-in portion has a greater width than the middle portion.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110286120 A1 teaches a snap attachment for an optical lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872